

116 S1665 IS: Simplifying Outdoor Access for Recreation Act
U.S. Senate
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1665IN THE SENATE OF THE UNITED STATESMay 23 (legislative day, May 22), 2019Mr. Heinrich (for himself, Mrs. Capito, Mr. King, Mr. Rounds, Mr. Bennet, Mr. Gardner, Mr. Wyden, Ms. McSally, Mr. Tester, Mr. Risch, Ms. Sinema, and Mr. Daines) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo modify the procedures for issuing special recreation permits for certain public land units, and
 for other purposes.1.Short titleThis Act may be cited as the Simplifying Outdoor Access for Recreation Act or the SOAR Act.2.DefinitionsIn this Act:(1)Associated agencyThe term associated agency means the Federal land management agency, other than the lead agency, that manages a public land unit that is the subject of a single joint special recreation permit under section 7(a).(2)Federal land management agencyThe term Federal land management agency has the meaning given the term in section 802 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6801).(3)Lead agencyWith respect to a single joint special recreation permit application submitted under section 7(a), the term lead agency means the Federal land management agency designated to administer the single joint special recreation permit under section 7(a)(2).(4)Long-term special recreation permitThe term long-term special recreation permit means—(A)for a public land unit managed by the Forest Service, a priority use permit; and(B)for a public land unit managed by the Bureau of Land Management, a multiyear special recreation permit.(5)Multijurisdictional tripThe term multijurisdictional trip means a trip that—(A)uses two or more public land units; and(B)is under the jurisdiction of two or more Federal land management agencies.(6)Public land unitThe term public land unit means—(A)a unit of the National Forest System;(B)a unit of the National Park System;(C)a unit of the National Wildlife Refuge System;(D)a district of the Bureau of Land Management; and(E)a project of the Bureau of Reclamation.(7)Secretary concernedThe term Secretary concerned means—(A)the Secretary of Agriculture, with respect to a public land unit described in paragraph (6)(A); and(B)the Secretary of the Interior, with respect to a public land unit described in subparagraph (B), (C), (D), or (E) of paragraph (6).(8)Special recreation permitThe term special recreation permit has the meaning given the term in section 802 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6801).3.Special recreation permit and fee(a)DefinitionsSection 802 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6801) is amended—(1)in paragraph (1), by striking section 3(f) and inserting 803(f);(2)in paragraph (2), by striking section 3(g) and inserting section 803(g);(3)in paragraph (6), by striking section 5 and inserting section 805;(4)in paragraph (9), by striking section 5 and inserting section 805;(5)in paragraph (12), by striking section 7 and inserting section 807;(6)in paragraph (13), by striking section 3(h) and inserting section 803(h);(7)by redesignating paragraphs (1), (3), (4), (5), (6), (7), (8), (9), (10), (11), and (13) as paragraphs (15), (1), (3), (4), (5), (6), (7), (8), (11), (10), and (14), respectively, and moving the paragraphs so as to appear in numerical order;(8)by inserting after paragraph (8) (as so redesignated) the following:(9)Recreation service providerThe term recreation service provider means an individual or entity that—(A)provides outfitting, guiding, or other recreation services; or(B)conducts recreational or competitive events, including incidental sales.; and(9)by inserting after paragraph (12) the following:(13)Special recreation permitThe term special recreation permit means—(A)with respect to the Forest Service, an outfitting and guiding special use permit;(B)with respect to the National Park Service, a commercial use authorization for outfitting and guiding issued under—(i)this Act; or(ii)section 101925 of title 54, United States Code;(C)with respect to the United States Fish and Wildlife Service, a special use permit for recreational, sport fishing, or hunting outfitting and guiding;(D)with respect to the Bureau of Land Management, a special recreation permit for commercial outfitting and guiding; and(E)with respect to the Bureau of Reclamation, a use authorization for guiding, outfitting, or other recreational services..(b)Special recreation permit and feeSection 803 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6802) is amended—(1)in subsection (b)(5), by striking section 4(d) and inserting section 804(d); and(2)by striking subsection (h) and inserting the following:(h)Special recreation permit and fee(1)Special recreation permitThe Secretary may issue a special recreation permit for specialized individual or group uses of Federal recreational lands and waters, including—(A)for outfitting, guiding, or other recreation services;(B)for recreation or competitive events, which may include incidental sales;(C)for the use of—(i)a special area; or(ii)an area in which use is allocated;(D)for motorized recreational vehicle use; and(E)for a group activity or event.(2)Special recreation permit fee(A)In generalThe Secretary may charge a special recreation permit fee in connection with the issuance of a special recreation permit under paragraph (1).(B)Fees for certain lands(i)In generalSubject to clauses (ii) and (iii), a special recreation permit fee under subparagraph (A) for use of Federal recreational lands and waters managed by the Forest Service, the Bureau of Land Management, the Bureau of Reclamation, or the United States Fish and Wildlife Service shall not exceed the difference between—(I)the sum of—(aa)3 percent of the annual gross revenue of the recreation service provider for all activities authorized by the special recreation permit; and(bb)any applicable revenue addition; and(II)any applicable revenue exclusion.(ii)Exclusion of certain revenues and paymentsIn calculating the amount of a fee for a special recreation permit under clause (i), the Secretary concerned shall exclude—(I)revenue from goods, services, souvenirs, merchandise, gear, food, and activities provided or sold by a special recreation permit holder in a location other than the Federal recreational lands and waters covered by the permit, including transportation costs, lodging, and any other service before or after a trip; and(II)revenue from any recreational services provided by a special recreation permit holder for activities on Federal recreational lands and waters for which a separate permit is issued.(iii)Alternative per-person fee(I)In generalFor Federal recreational lands and waters managed by the Forest Service, the Bureau of Land Management, the Bureau of Reclamation, or the United States Fish and Wildlife Service, the Secretary may charge a per-person fee in connection with the issuance of a special recreation permit under paragraph (1).(II)Amount of feeThe total amount charged by the Secretary in connection with the issuance of a special recreation permit under paragraph (1) using a per-person fee under subclause (I) shall be comparable to the amount the Secretary may charge for a special recreation permit fee under subparagraph (A) and clauses (i) and (ii).(iv)EffectNothing in this subparagraph affects any fee for a commercial use authorization for use of Federal recreational lands and waters managed by the National Park Service.(C)Disclosure of feesA special recreation permit holder may inform customers of any fee charged by the Secretary under this section.(3)Reports(A)In generalThe Secretary shall make available to holders of special recreation permits under paragraph (1) and the public an annual report describing the use of fees collected by the Secretary under paragraph (2).(B)RequirementsThe report under subparagraph (A) shall include a description of how the fees are used in each public land unit (as defined in section 2 of the SOAR Act) administered by the Secretary, including an identification of the amounts used for specific activities within the public land unit..(c)Use of special recreation permit revenueSection 808 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6807) is amended—(1)in subsection (a)(3)(F), by striking section 6(a) and inserting section 806(a);(2)in subsection (d), by striking section 5 each place it appears and inserting section 805;(3)by redesignating subsections (b) through (d) as subsections (c) through (e), respectively; and(4)by inserting after subsection (a) the following:(b)Use of special recreation permit fee revenueRevenue from a special recreation permit fee may be used for—(1)the purposes described in subsection (a); and(2)expenses—(A)associated with processing applications for special recreation permits; and(B)incurred in the improvement of the operation of the special recreation permit system..(d)Permanent authorizationSection 810 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6809) is amended—(1)by striking The authority and inserting the following:(a)In generalExcept as provided in subsection (b), the authority; and(2)by adding at the end the following:(b)ApplicabilitySubsection (a) shall not apply to—(1)section 802;(2)subsection (d)(2) or (h) of section 803; or(3)subsection (a) or (b) of section 808..4.Permitting process improvements(a)In generalTo simplify the process of the issuance and renewal of special recreation permits and reduce the cost of administering special recreation permits, the Secretary concerned shall—(1)not later than 180 days after the date of enactment of this Act—(A)evaluate the special recreation permitting process; and(B)identify opportunities—(i)to eliminate duplicative processes;(ii)to reduce costs; and(iii)to decrease processing times; and(2)not later than 180 days after the date on which the Secretary concerned completes the evaluation and identification processes under paragraph (1), revise, as necessary, relevant agency regulations and policy statements to implement the improvements identified under paragraph (1)(B).(b)Environmental reviews(1)In generalIn issuing or renewing a special recreation permit, the Secretary concerned may, in compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.)—(A)use a programmatic environmental review; and(B)adopt or incorporate material from a previous environmental impact statement or environmental assessment.(2)RulemakingNot later than 1 year after the date of enactment of this Act, the Secretary concerned shall promulgate such regulations as are necessary to carry out this subsection.(c)Categorical exclusions(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary concerned shall—(A)evaluate whether one or more additional categorical exclusions developed in compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) would reduce processing times or costs for the issuance or renewal of special recreation permits without significantly affecting the human environment; and(B)if the Secretary concerned determines under subparagraph (A) that one or more additional categorical exclusions would reduce processing times or costs for the issuance or renewal of special recreation permits without significantly affecting the human environment—(i)establish those categorical exclusions in compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and(ii)revise relevant agency regulations and policy statements to implement those categorical exclusions.(2)Administration(A)In generalIn administering a categorical exclusion established under paragraph (1)(B), the Secretary concerned shall comply with the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) (including regulations promulgated pursuant to that Act).(B)Extraordinary circumstancesIn determining whether to use a categorical exclusion established under paragraph (1)(B), the Secretary concerned shall apply the extraordinary circumstances procedures described in—(i)section 1508.4 of title 40, Code of Federal Regulations (or a successor regulation); and(ii)as applicable—(I)section 220.6 of title 36, Code of Federal Regulations (or a successor regulation); and(II)section 46.215 of title 43, Code of Federal Regulations (or a successor regulation);(d)Needs assessmentsExcept as required under subsection (c) or (d) of section 4 of the Wilderness Act (16 U.S.C. 1133), the Secretary concerned shall not conduct a needs assessment as a condition of issuing a special recreation permit for a public land unit under this Act.(e)Online applicationsThe Secretary concerned shall make applications for special recreation permits available to be completed and submitted online unless the Secretary concerned determines that making applications for special recreation permits available to be completed and submitted online would not improve the efficiency or accessibility of the permitting process.5.Permit flexibility(a)Similar activitiesThe Secretary concerned shall establish a permit administration protocol that authorizes, to the maximum extent practicable, a permittee issued a special recreation permit for a public land unit under section 803(h) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6802(h)) to engage in a recreational activity that is substantially similar to the specific activity authorized under the special recreation permit, if the substantially similar recreational activity—(1)is comparable in type, nature, scope, and ecological setting to the specific activity authorized under the special recreation permit;(2)does not result in a greater impact on natural and cultural resources than the authorized activity; and(3)does not adversely affect any other permittee issued a special recreation permit for a public land unit under that subsection.(b)Voluntary return of surplus service daysThe Secretary concerned shall establish a program to allow a permittee issued a special recreation permit for a public land unit to voluntarily and temporarily return to the Secretary concerned one or more surplus service days, to be made available to any other existing or potential permittee.(c)Forest Service and Bureau of Land Management temporary special recreation permits(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary concerned shall establish and implement a program to authorize the issuance of temporary special recreation permits for new or additional recreational uses of Federal recreational land and water managed by the Forest Service and the Bureau of Land Management.(2)Term of temporary permitsA temporary special recreation permit issued under paragraph (1) shall be issued for a period of not more than 2 years.(3)Conversion to long-term permitIf the Secretary concerned determines that a permittee under paragraph (1) has completed 2 years of satisfactory operation under the permit proposed to be converted, the Secretary may provide for the conversion of a temporary special recreation permit issued under paragraph (1) to a long-term special recreation permit.(4)EffectNothing in this subsection alters or affects the authority of the Secretary to issue a special recreation permit under subsection (h)(1) of section 803 of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6802).6.Permit administration(a)Permit availability(1)Notification of permit availability(A)In generalExcept as provided in subparagraphs (B) and (C), if the Secretary concerned has determined that the Department of Agriculture or the Department of the Interior, as applicable, is able to issue new special recreation permits to recreation service providers seeking to use a public land unit, the Secretary concerned shall publish that information on the website of the agency that administers the relevant public land unit.(B)Exception for certain permitsWith respect to a public land unit managed by the Forest Service or the Bureau of Land Management, subparagraph (A) shall apply only to a long-term special recreation permit for the public land unit.(C)Exception for renewals and reissuancesSubparagraph (A) shall not apply to—(i)a renewal or reissuance of an existing special recreation permit; or(ii)a new special recreation permit issued to the purchaser of a recreation service provider that is the holder of an existing special recreation permit.(D)EffectNothing in this paragraph creates a prerequisite to the issuance of a special recreation permit or otherwise limits the authority of the Secretary concerned—(i)to issue a new special recreation permit; or(ii)to add a new or additional use to an existing special recreation permit.(2)UpdatesThe Secretary concerned shall ensure that information published on the website under this subsection is consistently updated to provide current and correct information to the public.(3)Electronic mail notificationThe Secretary concerned shall—(A)establish a system by which potential special recreation permit applicants may subscribe to receive notification of the availability of special recreation permits by electronic mail; and(B)direct employees of the Department of Agriculture or the Department of the Interior, as applicable, to use that system to notify the public of the availability of special recreation permits.(b)Permit application acknowledgmentNot later than 60 days after the date on which the Secretary concerned receives an application for a special recreation permit for a public land unit, the Secretary concerned shall—(1)provide to the applicant notice acknowledging receipt of the application; and(2)(A)issue a final decision with respect to the application; or(B)provide to the applicant notice of a projected date for a final decision on the application.7.Permits for multijurisdictional trips(a)Single joint special recreation permits(1)In generalIn the case of a multijurisdictional trip, the Federal land management agencies with jurisdiction over the multijurisdictional trip may offer to the applicant a single joint special recreation permit that authorizes the use of each public land unit under the jurisdiction of those Federal land management agencies.(2)Lead agencyIn offering a single joint special recreation permit under paragraph (1), the applicable Federal land management agencies shall designate a lead agency for administering the single joint special recreation permit based on the following considerations:(A)The length of the multijurisdictional trip and the relative portions of the multijurisdictional trip on each public land unit.(B)The congressional or administrative designations that apply to the areas to be used during the multijurisdictional trip and the degree to which those designations impose limitations on recreational use.(C)The relative ability of the Federal land management agencies with jurisdiction over the multijurisdictional trip to respond to the single joint special recreation permit application in a timely manner.(D)Other relevant administrative considerations.(3)ApplicationAn applicant desiring to be offered a single joint special recreation permit under paragraph (1) shall submit to the lead agency an application, as required by the lead agency.(4)Option to apply for separate permitsAn applicant for a special recreation permit for a multijurisdictional trip may apply to each applicable Federal land management agency for a separate permit for the portion of the multijurisdictional trip on the public land unit managed by each applicable Federal land management agency.(b)RequirementsIn issuing a single joint special recreation permit under subsection (a), the lead agency shall—(1)coordinate with each associated agency, consistent with the authority of the Secretary concerned under section 330 of the Department of the Interior and Related Agencies Appropriations Act, 2001 (43 U.S.C. 1703), to develop and issue 1 joint permit that covers the entirety of the multijurisdictional trip;(2)in processing the joint special recreation permit application, incorporate the findings, interests, and needs of the associated agency;(3)in issuing the joint special recreation permit, clearly identify the agencies that have the authority to enforce the terms, stipulations, conditions and agreements of the joint special recreation permit, as determined under subsection (d); and(4)complete the permitting process within a reasonable timeframe.(c)Cost recoveryThe coordination with the associated agency under subsection (b) shall not be subject to cost recovery.(d)Enforcement authority(1)Delegation of authority to lead agencyIn administering a single joint special recreation permit under subsection (a), the associated agency shall delegate to the lead agency the authority—(A)to enforce the terms, stipulations, conditions, and agreements of the joint special recreation permit, as may be required by the regulations of the Secretary of the associated agency; and(B)to suspend, terminate, or revoke the joint special recreation permit for—(i)noncompliance with Federal, State, or local laws and regulations;(ii)noncompliance with the terms of the joint special recreation permit; or(iii)failure of the holder of the joint special recreation permit to exercise the privileges granted by the joint special recreation permit.(2)Retention of authority by the associated agencyThe associated agency shall retain the authority to enforce the terms, stipulations, conditions, and agreements in the joint special recreation permit that apply specifically to the use occurring on the public land unit managed by the associated agency.(e)Withdrawal(1)In generalThe lead agency or an associated agency may withdraw from a joint special recreation permit at any time.(2)Issuance of separate permits(A)In generalIn the case of a withdrawal by one or more agencies under paragraph (1), if the holder of the joint special recreation permit is in compliance with the requirements of the joint special recreation permit, the lead agency and each associated agency shall issue to the holder of the joint special recreation permit a new, separate special recreation permit for any use occurring on the public land unit managed by the agency.(B)RequirementsA special recreation permit issued under subparagraph (A) shall contain the same or substantially similar terms, conditions, and operating stipulations as the joint special recreation permit from which an agency has withdrawn under paragraph (1).(C)No new applicationThe holder of a joint special recreation permit from which an agency has withdrawn under paragraph (1) shall not be required to submit a new application for a separate special recreation permit under subparagraph (A).8.Forest Service permit use reviews(a)In generalIf the Secretary of Agriculture (referred to in this section as the Secretary) conducts a special recreation permit use review in renewing a special recreation permit or adjusting allocations of use in a special recreation permit, the Secretary shall—(1)take into consideration the performance of the special recreation permit holder during the reviewed period; and(2)if the special recreation permit holder receives a satisfactory performance review, allocate to the special recreation permit holder the highest level of actual annual use during the period under review plus 25 percent of that use, not to exceed the level allocated to the special recreation permit holder on the date on which the special recreation permit was issued.(b)Additional capacity(1)In generalIf additional use capacity is available, the Secretary may, at any time, assign the remaining use to one or more qualified recreation service providers.(2)Assignment not subject to cap on useNotwithstanding subsection (a), in assigning additional use capacity under paragraph (1), the Secretary may assign additional use capacity to an existing special recreation permit holder even if that assignment would exceed the amount of use allocated to the special recreation permit holder on the date on which the special recreation permit was issued.(c)WaiverThe Secretary may waive a special recreation permit use review for any period during which use of the assigned capacity has been prevented by a circumstance beyond the control of the special recreation permit holder, such as—(1)unfavorable weather;(2)fire;(3)natural disaster;(4)wildlife displacement;(5)business interruption;(6)insufficient availability of hunting and fishing licenses; or(7)significant seasonal variability or off-peak periods within the allocated period of use.(d)Approval of non-Use(1)In generalIn any circumstance for which the holder of a special recreation permit would qualify for a waiver under subsection (c), on request of the holder of the special recreation permit, the Secretary may approve non-use by the holder of the special recreation permit without reducing the number of service days assigned to the special recreation permit.(2)Reallocation of useThe Secretary may assign any period of non-use approved under paragraph (1) to another qualified recreation service provider.9.Liability(a)In generalTo the extent authorized by applicable State law, the Secretary concerned shall authorize a permittee issued a special recreation permit for a public land unit under section 803(h) of the Federal Lands Recreation Enhancement Act (16 U.S.C. 6802(h)) to require a client of the permittee to sign a form that—(1)releases the permittee and any agents, employees, and other persons affiliated with the permittee from liability for ordinary negligence that arises out of or in connection with the authorized activities of the permittee;(2)requires the client to indemnify and hold harmless the permittee and any agents, employees, and other persons affiliated with the permittee for any injury or damages the permittee may sustain as a result of any claim other than gross negligence that is caused by or arises out of or in connection with the involvement of the client in the authorized activities of the permittee;(3)releases the United States and any agents, employees, and contractors of the United States from liability for ordinary negligence that arises out of or in connection with the authorized activities of the permittee; and(4)requires the client to indemnify and hold harmless the United States and any agents, employees, and contractors of the United States for any injury or damages the United States or any agents, employees, and contractors of the United States may sustain as a result of any claim other than gross negligence that is caused by or arises out of or in connection with the involvement of the client in the authorized activities of the permittee.(b)RequirementsA form under subsection (a)—(1)shall not preclude claims of gross negligence against the permittee;(2)shall not eliminate the obligation of the permittee to indemnify the United States unless the permittee is a recreation service provider that meets the requirements of paragraphs (1) and (2) of subsection (c);(3)shall not affect the ability of the United States to recover as an additional insured under any insurance policy obtained by the permittee in connection with the authorized activities of the permittee;(4)shall identify the State under the laws of which—(A)the form, including any waiver or release, shall be enforced; and(B)any claim or cause of action, whether in tort or in contract, relating to or arising out of the form shall be governed; and(5)may be subject to review and approval by the Secretary concerned to ensure that the requirements of this subsection and subsection (a) are met.(c)Indemnification by government entitiesThe Secretary concerned may not require a recreation service provider to indemnify the United States as a condition for issuing a special recreation permit for a public land unit under this Act if—(1)the recreation service provider is prohibited by State or local law from providing indemnification to the United States; and(2)the recreation service provider—(A)carries the minimum amount of liability insurance coverage required by the issuing agency for the activities conducted under the special recreation permit; or(B)is self-insured for the same amount.10.Cost recovery reform(a)Revision of regulations(1)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Agriculture shall revise section 251.58 of title 36, Code of Federal Regulations, and the Secretary of the Interior shall revise subsections (e) and (f) of section 2932.31 of title 43, Code of Federal Regulations, to be consistent with this section.(2)LimitationIn carrying out paragraph (1), the Secretary of Agriculture and the Secretary of the Interior shall not include anything in the revised regulations that would limit the authority of the Secretary concerned to issue or renew special recreation permits.(b)De minimis exemption from cost recovery(1)In generalAny regulation promulgated by the Secretary of the Interior or the Secretary of Agriculture to establish fees to recover the costs of processing an application for a special recreation permit or monitoring an authorization under a special recreation permit shall include an exemption providing that fees may not be recovered for not less than the first 50 hours of work necessary in any 1 year to process the application or monitor the authorization.(2)Multiple applicationsIn situations involving multiple applications for special recreation permits for similar services in the same public land unit or area that, in the aggregate, require more hours to process than are exempt under the regulations promulgated under paragraph (1), the Secretary of the Interior or the Secretary of Agriculture, as applicable, shall, regardless of whether the applications are solicited or unsolicited and whether there is competitive interest—(A)determine the share of the aggregate quantity of hours to be allocated to each application on an equal or prorated basis, as appropriate; and(B)for each application, apply a separate exemption as specified in the regulations promulgated under paragraph (1) to the share of the aggregate hours allocated to the application.(c)Cost reductionTo the maximum extent practicable, the agency processing an application for a special recreation permit shall use existing studies and analysis to reduce the quantity of work and costs necessary to process the application.11.Extension of special recreation permits(a)In generalSubject to subsection (b), if the holder of a long-term special recreation permit makes a timely and sufficient request for renewal of the long-term special recreation permit, the expiration of the permit shall be tolled in accordance with the undesignated matter following section 558(c)(2) of title 5, United States Code, until such time as the request for renewal has been finally determined by the Secretary concerned.(b)LimitationAny tolling under subsection (a) shall be for a period of not more than 5 years.(c)Responsibility of the Secretary concernedBefore allowing the expiration of a permit to be tolled under subsection (a), the Secretary concerned, to the maximum extent practicable, shall complete the renewal process.